Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on May 6, 2019.  Claims 1-20 are pending.

Drawings
Figures 1, 4, and 5 are objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive labeling for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1- asdfasdf are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the position" twice.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 previously used the secondary reference to “the position of the arm portion” and claim 8 is dependent on claim 1, which introduced “a first predetermined position”, “a second predetermined position”, “a position of the arm portion” and “a third predetermined position”.  It is unclear which “position” the claim refers to, but it appears to be intended as “the position of the arm portion”.
Claim 9 recites the limitation "the position".  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 1, which introduced “a first predetermined position”, “a second predetermined position”, “a position of the arm portion” and “a third predetermined position”.  It is unclear which “position” the claim refers to, but it appears to be intended as “the position of the arm portion”.
Claim 10 recites the limitation "the position".  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on claim 1, which introduced “a first predetermined position”, “a second predetermined position”, “a position of the arm portion” and “a third predetermined position”.  It is unclear which “position” the claim refers to, but it appears to be intended as “the position of the arm portion”.
Claim 11 recites the limitation "the position".  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 is dependent on claim 1, which introduced “a first predetermined position”, “a second predetermined position”, “a position of the arm portion” and “a third predetermined position”.  It is unclear which “position” the claim refers to, but it appears to be intended as “the position of the arm portion”.
Claim 12 recites the limitation "the position".  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is dependent on claim 1, which introduced “a first predetermined position”, “a second predetermined position”, “a position of the arm portion” and “a third predetermined position”.  It is unclear which “position” the claim refers to, but it appears to be intended as “the position of the arm portion”.
Claim 13 recites the limitation "the position".  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is dependent on claim 1, which introduced “a first predetermined position”, “a second predetermined position”, “a position of the arm portion” and “a third predetermined position”.  It is unclear which “position” the claim refers to, but it appears to be intended as “the position of the arm portion”.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power inverter module” and “electronic brake control module” in claim 5, “sound control module” in claim 8, “vibration control module” in claim 11 and claim 15, and “sound control module” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Meachair et al., U.S. Patent 9,944,198 B2 (2018).
As to claim 1, O’Meachair et al. discloses a feedback system for a vehicle, comprising: 
a brake pedal portion configured to be contacted by a driver of the vehicle (Column 3, Lines 25-37); 
an arm portion that is connected to the brake portion and that is configured to, in response to force being applied to the brake pedal portion, move in a first direction away from a first predetermined position and toward a second predetermined position (Column 3, Lines 25-40);  
a detent mechanism configured to: apply a first biasing force to the arm portion in a second direction that is opposite to the first direction when a position of the arm portion is between the first predetermined position and a third predetermined position, wherein the third predetermined position is between the first and second predetermined positions (Column 4, Line 62 – Column 5, Line 28); and 
apply a second biasing force to the arm portion in the second direction that is opposite to the first direction when the position of the arm portion is between the third predetermined position and the second predetermined position (Column 4, Line 62 – Column 5, Line 28), 
wherein the first biasing force is different than the second biasing force (Column 4, Line 62 – Column 5, Line 28). 
As to claim 2, O’Meachair et al. discloses the feedback system of claim 1 and further discloses wherein the first biasing force is less than the second biasing force (Column 4, Line 62 – Column 5, Line 28, resistance to depression of the brake pedal).
As to claim 3, O’Meachair et al. discloses the feedback system of claim 1 and further discloses wherein the second biasing force is less than the first biasing force (Column 4, Line 62 – Column 5, Line 28, resistance to depression of the brake pedal).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to make the resistance to depression of the brake pedal less than the first biasing force).
As to claim 4, O’Meachair et al. discloses the feedback system of claim 1 and further discloses wherein the detent mechanism includes a detent arranged at the third predetermined position (Figure 5, Figure 3, actuator 13, Column 3, Lines 41-67).
As to claim 5, O’Meachair et al. discloses a vehicle system comprising: 
the feedback system of claim 1; and further discloses a power inverter module configured to control a power control device and charge a battery with power from an electric motor when the position of the arm portion is between the first predetermined position and the third predetermined position (Column 4, Lines 1-11); and 
an electronic brake control module configured to apply pressure to friction brakes of the vehicle when the position of the arm portion is between the third predetermined position and the second predetermined position (Column 4, Lines 1-11).
As to claim 6, O’Meachair et al. discloses the vehicle system of claim 5 and further discloses wherein the power inverter module is configured to control the power control device and increase a rate of charging of the battery with power from the electric motor as the position of the arm portion approaches the third predetermined position (Column 5, Line 29 - Column 6, Line 4).
As to claim 7, O’Meachair et al. discloses the vehicle system of claim 5 and further discloses wherein the electronic brake control module is configured to increase the pressure applied to the friction brakes as the position of the arm portion approaches the second predetermined position (Column 3, Lines 25-38).

Claims 8-13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Meachair et al., U.S. Patent 9,944,198 B2 (2018) in view of Sohoni et al., U.S. Patent Application Publication 2019/0283779 A1.
As to claim 8, O’Meachair et al. discloses the feedback system of claim 1 and further discloses further comprising: 
a brake pedal position sensor configured to measure the position of the arm portion (Figure 3, sensor 11, Column 3, Lines 41-59).
O’Meachair et al. does not disclose a sound control module, as claimed.
Sohoni et al. discloses  
a sound control module configured to: output a first predetermined sound via a speaker when the position is between the first predetermined position and the third predetermined position (0054, 0055, auditory haptic feedback); and 
output a second predetermined sound via the speaker when the position is between the third predetermined position and the second predetermined position (0055), 
wherein the second predetermined sound is different than the first predetermined sound (0055, 0054, second haptic feedback of a second, lesser intensity).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by O’Meachair et al., with the sound control module, as claimed, as disclosed by Sohoni et al., to provide auditory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 9, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 8.  Sohoni et al. further discloses wherein the sound control module is configured to adjust a characteristic of the second predetermined sound as the position approaches the second predetermined position (0054, 0055).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 8, as disclosed by O’Meachair et al., as modified by Sohoni et al., with the sound control module adjusted, as claimed, as disclosed by Sohoni et al., to provide auditory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 10, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 8.  Sohoni et al. further discloses wherein the sound control module is configured to adjust a characteristic of the first predetermined sound as the position approaches the third predetermined position (0054, 0055).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 8, as disclosed by O’Meachair et al., as modified by Sohoni et al., with the sound control module adjusted, as claimed, as disclosed by Sohoni et al., to provide auditory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 11, O’Meachair et al. discloses the feedback system of claim 1.  O’Meachair et al. does not disclose a vibration control module, as claimed.
Sohoni et al. discloses: 
a brake pedal position sensor configured to measure the position of the arm portion (0045); and 
a vibration control module configured to: vibrate a vibrator according to a first predetermined vibration profile when the position is between the first predetermined position and the third predetermined position (0054, 0055, vibrate to provide haptic feedback); and 
vibrate the vibrator according to a second predetermined vibration profile when the position is between the third predetermined position and the second predetermined position (0054, 0055), 
wherein the second predetermined vibration profile is different than the first predetermined vibration profile (0054, 0055, second haptic feedback of a second, lesser intensity).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by O’Meachair et al., with the vibration control module, as claimed, as disclosed by Sohoni et al., to provide vibratory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 12, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 11.  Sohoni et al. further discloses wherein the vibration control module is configured to adjust a characteristic of the second predetermined vibration profile as the position approaches the second predetermined position (0054, 0055, second haptic feedback of a second, lesser intensity).  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 11, as disclosed by O’Meachair et al., as modified by Sohoni et al., with the vibration control module adjusted, as claimed, as disclosed by Sohoni et al., to provide auditory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
   As to claim 13, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 11.  Sohoni et al. further discloses wherein the vibration control module is configured to adjust a characteristic of the first predetermined vibration profile as the position approaches the third predetermined position (0054, 0055, second haptic feedback of a second, lesser intensity).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 11, as disclosed by O’Meachair et al., as modified by Sohoni et al., with the sound control module adjusted, as claimed, as disclosed by Sohoni et al., to provide auditory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 15, O’Meachair et al. discloses a feedback system for a vehicle, comprising: 
a brake pedal portion configured to be contacted by a driver of the vehicle (Column 3, Lines 25-40); 
an arm portion that is connected to the brake portion and that is configured to, in response to force being applied to the brake pedal portion, move in a first direction away from a first predetermined position and toward a second predetermined position (Column 3, Lines 25-40).
O’Meachair et al. does not disclose a vibration control module, as claimed.
Sohoni et al. discloses a brake pedal position sensor configured to measure a position of the arm portion (0045); and 
a vibration control module configured to: vibrate a vibrator according to a first predetermined vibration profile when the position is between the first predetermined position and a third predetermined position, wherein the third predetermined position is between the first and second predetermined positions (0054, 0055, vibrate to provide haptic feedback); and 
vibrate the vibrator according to a second predetermined vibration profile when the position is between the third predetermined position and the second predetermined position (0054, 0055), 
wherein the second predetermined vibration profile is different than the first predetermined vibration profile (0054, 0055, second haptic feedback of a second, lesser intensity).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by O’Meachair et al., with the vibration control module, as claimed, as disclosed by Sohoni et al., to provide vibratory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 16, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 15.  Sohoni et al. further discloses wherein the vibration control module is configured to adjust a characteristic of the second predetermined vibration profile as the position approaches the second predetermined position (0054, 0055, second haptic feedback of a second, lesser intensity).  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 15, as disclosed by O’Meachair et al., as modified by Sohoni et al., with the vibration control module adjusted, as claimed, as disclosed by Sohoni et al., to provide auditory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 17, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 15.  Sohoni et al. further discloses wherein the vibration control module is configured to adjust a characteristic of the first predetermined vibration profile as the position approaches the third predetermined position (0054, 0055, second haptic feedback of a second, lesser intensity).  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 15, as disclosed by O’Meachair et al., as modified by Sohoni et al., with the vibration control module adjusted, as claimed, as disclosed by Sohoni et al., to provide auditory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 18, O’Meachair et al. discloses a feedback system for a vehicle, comprising: 
a brake pedal portion configured to be contacted by a driver of the vehicle (Column 3, Lines 25-40); 
an arm portion that is connected to the brake portion and that is configured to, in response to force being applied to the brake pedal portion, move in a first direction away from a first predetermined position and toward a second predetermined position (Column 3, Lines 25-40).
O’Meachair et al. does not disclose a sound control module, as claimed.
Sohoni et al. discloses a brake pedal position sensor configured to measure a position of the arm portion (0045); and 
a sound control module configured to: output a first predetermined sound via a speaker when the position is between the first predetermined position and a third predetermined position, wherein the third predetermined position is between the first and second predetermined positions (0054, 0055, auditory haptic feedback); and 
output a second predetermined sound via the speaker when the position is between the third predetermined position and the second predetermined position (0054, 0055, auditory haptic feedback), 
wherein the second predetermined sound is different than the first predetermined sound (0054, 0055, second haptic feedback of a second, lesser intensity).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by O’Meachair et al., with the sound control module, as claimed, as disclosed by Sohoni et al., to provide auditory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency. 
As to claim 19, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 18.  Sohoni et al. further discloses wherein the sound control module is configured to adjust a characteristic of the second predetermined sound as the position approaches the second predetermined position (0054, 0055, second haptic feedback of a second, lesser intensity).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by O’Meachair et al., with the sound adjustment, as claimed, as disclosed by Sohoni et al., to provide vibratory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.
As to claim 20, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 18.  Sohoni et al. further discloses wherein the sound control module is configured to adjust a characteristic of the first predetermined sound as the position approaches the third predetermined position (0054, 0055, second haptic feedback of a second, lesser intensity).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by O’Meachair et al., with the sound adjustment, as claimed, as disclosed by Sohoni et al., to provide vibratory haptic feedback to the driver to coach the driver to achieve the desired driving efficiency.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Meachair et al., U.S. Patent 9,944,198 B2 (2018) in view of Sohoni et al., U.S. Patent Application Publication 2019/0283779 A1, as applied to claim 11 above, and further in view of Lee et al., U.S. Patent 10,246,095 B2 (2019).
As to claim 14, O’Meachair et al., as modified by Sohoni et al., discloses the feedback system of claim 11.  Sohoni et al does not disclose a vibrator, as claimed.
Lee et al. discloses further comprising the vibrator, wherein the vibrator is configured to vibrate one of: the brake pedal portion; a driver's seat of the vehicle; and a steering wheel of the vehicle (Column 8, Lines 31-35, haptic unit on steering wheel or seats).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 11, as disclosed by O’Meachair et al., as modified by Sohoni et al., with the vibrator, as claimed, as disclosed by Lee et al., to provide vibratory haptic feedback to the driver, at easily detected locations for driver contact, using the seat and steering wheel, as commonly used for vibratory haptic feedback in a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663